Citation Nr: 0922043	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  00-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO, in support of his claim 
for an increased rating for internal derangement of the right 
knee.  A transcript of this hearing is associated with the 
claims file.  In November 2005, the Veteran withdrew his 
request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2008).

In a June 2006 decision, the Board denied entitlement to an 
increased rating for internal derangement of the right knee.  
Thereafter, in a June 2008 memorandum decision, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
this portion of the Board's decision and remanded for 
readjudication consistent with the Court's decision.

In its June 2006 decision, the Board also denied entitlement 
to an increased rating for a left knee disability, status 
post total knee replacement.  Because the Court affirmed this 
portion of the Board's decision in its June 2008 memorandum 
decision, such claim is no longer a part of the current 
appeal.

Also in June 2006, the Board remanded the issues of 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for tinnitus to the 
Appeals Management Center (AMC) in Washington, DC for further 
evidentiary development.  With regard to the claim for 
bilateral hearing loss, the requested development was 
completed, and that claim has now been returned to the Board 
for further appellate action.  With regard to the claim for 
tinnitus, the AMC granted service connection for this 
disability in a January 2009 rating decision.  As that 
decision represents a full grant of benefits sought with 
regard to this issue, such claim is no longer a part of the 
current appeal.

In October 2008, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims.

With regard to the claim for a disability rating in excess of 
10 percent for internal derangement of the right knee, the 
Board observes that the Veteran has not undergone a VA 
examination for his right knee since August 2005, nearly four 
years ago.  On that occasion, it was noted that a July 2005 
X-ray of the Veteran's right knee showed degenerative joint 
disease with narrowing of the cartilage space and subchondral 
sclerosis.

In its June 2008 memorandum decision, the Court determined 
that remand was necessary in order to address the nature of 
the Veteran's degenerative joint disease in the right knee 
(i.e., whether it is age-related and/or whether it is due to 
his service-connected left knee disability), and whether the 
diagnosis of degenerative joint disease in the Veteran's 
right knee is considered part of his service-connected right 
knee disability.

On remand, the Board finds that a new VA examination is 
necessary in order to fully evaluate the Veteran's claim for 
a disability rating in excess of 10 percent for internal 
derangement of the right knee and to answer the questions 
posed by the Court with regard to any degenerative joint 
disease in the Veteran's right knee.  Ongoing VA medical 
records pertaining to his right knee should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Thus, on 
remand, the RO/AMC should provide corrective notice.

With regard to the claim for service connection for bilateral 
hearing loss, service treatment records reflect that the 
Veteran's hearing was evaluated as normal at his March 1962 
entrance examination.  A November 1963 hearing conservation 
data report documented that the Veteran endured noise 
exposure from jet engines for three to four hours per day for 
approximately one year, with seldom or no ear protection.  
However, audiological testing at that time in November 1963 
yielded normal results.  The Veteran's hearing was evaluated 
as normal at his March 1966 separation examination.

Post-service VA treatment records reflect that the Veteran 
first reported bilateral hearing loss in April 1999, more 
than 30 years after his discharge from active service.  
Following VA audiological testing in August 2002, he was 
diagnosed with bilateral sensorineural hearing loss.

The Veteran underwent a VA audiological examination in July 
2003.  On that occasion, he reported that he had noticed 
difficulty hearing over the years.  It was noted that he had 
a history of military noise exposure from aircraft.  
Audiological test results showed that he had mild to moderate 
conductive hearing loss bilaterally, with excellent speech 
discrimination ability.

The Veteran requested and received a hearing aid through VA 
for only his right ear in September 2003.  At that time, it 
was noted that he had moderate mixed hearing loss in his 
right ear and mild to moderate severe mixed hearing loss in 
his left ear.

The Veteran underwent another VA audiological examination in 
December 2004.  On that occasion, it was noted that the 
Veteran's hearing at the time of entrance and separation from 
service was shown to be within normal limits.  However, it 
was also noted that the Veteran was exposed in service to 
noise from the flight line and jet engines, and he denied any 
post-service occupational or recreational noise exposure.  
Audiological test results showed that he had moderately 
severe mixed hearing loss in his right ear and mild 
sensorineural hearing loss in his left ear.  With regard to 
the question of whether the Veteran's bilateral hearing loss 
is due to military noise exposure, the examiner stated that 
he could not resolve this issue without resorting to mere 
speculation.

Pursuant to the Board's June 2006 remand, the Veteran 
underwent another VA audiological examination in February 
2008.  On that occasion, no audiological testing was 
conducted, as it was noted that the Veteran had just 
undergone an audiogram two months prior at the VA medical 
center (VAMC) in Jamaica Plain, Massachusetts.  An impression 
of bilateral sensorineural hearing loss was rendered, based 
on history.  In an April 2008 addendum, a VA examiner stated 
that, after reviewing the Veteran's claims file, the Veteran 
did not have a service-connected hearing loss.  In August 
2008, the same VA examiner concluded that the Veteran could 
not claim hearing losses related to his military service, 
noting that the Veteran's discharge examination showed no 
hearing loss at the time of his discharge from service.  

The Board notes that the December 2007 audiological testing 
is not currently a part of the claims file.  Such must be 
obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate his claim for an increased 
rating for internal derangement of the 
right knee.  In accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the notice should advise the 
Veteran that, to substantiate an 
increased rating claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Obtain current VA treatment records 
dating since May 2008 from the 
Providence, Rhode Island VA Healthcare 
System.

3.  Obtain VA audiological treatment 
records from the Jamaica Plain Campus 
of the Boston, Massachusetts VA 
Healthcare System dating since June 
2005 (to specifically include the 
December 2007 audiological testing 
results).

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and extent of his 
service-connected internal derangement 
of the right knee.  The claims file 
should be provided to and reviewed by 
the examiner in conjunction with the 
examination.  A rationale for any 
opinions expressed should be provided.  
All tests or studies deemed necessary 
should be conducted, to specifically 
include X-ray testing and range of 
motion measurements, and the results 
should be reported in detail.

The examiner should describe the 
symptomatology of 
the Veteran's internal derangement of the 
right knee in detail, to include the 
presence of instability or subluxation and 
the extent thereof.  The examiner should 
also describe any functional loss 
pertaining to the Veteran's internal 
derangement of the right knee due to pain 
or weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.

Finally, the examiner must address the 
nature of 
any degenerative joint disease in the 
Veteran's right knee.  Specifically, the 
examiner should opine whether such 
degenerative joint disease is age-related 
and/or whether it is related to the 
service-connected internal derangement in 
his right knee.  If not, the examiner 
should indicate whether any degenerative 
joint disease in the Veteran's right knee 
is caused by or permanently worsened 
beyond normal progress by his service 
connected left knee disability.  If 
worsening beyond normal progress is 
shown, the examiner should attempt to 
quantify the extent of such.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

